DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2011/0126828 A1) in view of Greenough et al (4,350,507).
4.	Regarding to claim 1, Wu et al disclose an air purifier (1 in Fig. 1) with an integrated air filtering mask (7 in Fig. 9), comprising: a housing (11 in Fig. 1) having a housing-base and a housing-body, wherein the housing-base is provided with a filter-tube coupling portion (151) and a plurality of air inlet holes (14), and the housing-body is provided with a fan (3); a casing having a mask or smoke hood (7 in Fig. 9) and a conduit (151), wherein the mask (7) is detachably coupled with the fan (3) receiving slot; and an air filter (21) disposed within the housing (11).  Wu et al disclose that the housing (11) separates the fan (3) receiving slot from the smoke hood/mask (7), the smoke hood/mask (7) that is placed out of the housing (11) and is not detachably coupled/touched with the fan (3) receiving slot that is located in the housing (11).  Greenough et al disclose a respiratory mask apparatus (Figs. 2 & 3) wherein the fan (14 in Fig. 2) and the air filter (15) are disposed in a shell (11 in Fig. 2) jointly formed of the housing (23 in Fig. 3) and the casing (22 in Fig. 3), and the fan (21 in Fig. 3) with the filter (20 in Fig. 3) being detachably coupled/touched with the receiving slot that is located in the housing (23) (see the “hump” located within the inner surface of the housing (23 in Fig. 3) to facilitate engagement of the fan (21)/filter (20) unit onto the inner surface of housing (23 in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fan/filter unit of Wu et al to be disposed in a shell jointly formed of the housing and the casing and be detachably coupled with the receiving slot of the housing as taught by Greenough et al since it is well-known in the art in order to provide an improve respirable mask operable at higher air flow rates while improving the filtering efficiency.
5.	Regarding to claims 2 and 3, Wu et al show in Figure 9 that the air purifier (11) and filter mask (7) formed into a snap-fit structure or a matching structure.
6.	Regarding to claim 7, Wu et al show in Figure 1 that the filter-tube coupling portion (151) is formed into a filter-tube coupling cylinder coupled with the air vent hole (15).
7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2011/0126828 A1) in view of Greenough et al (4,350,507), as applied supra.
8.	Regarding to claim 4-6, Wu et al show in Figure 9 that the air purifier (11) connected to the filtering mask (7) by a hole through the mask (7), and not a zippered structure, or an adapter on the edge of the mask, or a clasping-strip assembly.  It would have obvious to a person having ordinary skill in the art at the time the invention was made to substitute the connector between the air purifier and filtering mask of Wu et al and Greenough et al by any of the known connector such as a zippered structure, an adapter on the edge of mask, and a clasping-strip assembly as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively facilitate the connecting action to hold the air purifier onto the filtering smoke mask.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).
9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2011/0126828 A1) in view of Greenough et al (4,350,507), as applied supra, and further in view of Tai (5,746,492).
10.	Regarding to claims 8 and 10 calling for the air purifier having an escape warning element and a power supply module.  Tai discloses a smoke mask (22) having a warning element (11) such as an emergency light (col. 1, lines 6-8, col. 2, lines 45-60) and a power supply module (12, col. 1, lines 43-52, col. 2, lines 4-7).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an emergency light and a power supply module as taught by Tai in the air purifier of the smoke mask of Wu et al and Greenough et al to allow people to find the smoke mask easily in the dark room in the fire and to prevent them from being hurt by the smoke (col. 1, lines 25-28).
11.	Regarding to claim 9, Wu et al disclose the power supply module of the smoke mask (7) being a photovoltaic battery pack (172, paragraphs 0008 & 0020).
Response to Amendment
12.	Applicant's arguments filed on November 16, 2022 have been fully considered but they are not persuasive. 
13.	Applicant argues that the cited reference “Wu et al does not teach a respiratory mask apparatus wherein the fan and the air filter are disposed in a shell jointly formed of the housing and the casing, and the fan with the filter is detachably coupled/touched with the receiving slot that is located in the housing”, as now amended.  The Examiner now drops the 102 rejection of the claims over Wu et al.  The Examiner still maintains Wu et al as the primary reference under the 103 rejection of the claims to show:
	Wu et al disclose an air purifier (1 in Fig. 1) with an integrated air filtering mask (7 in Fig. 9), comprising: a housing (11 in Fig. 1) having a housing-base and a housing-body, wherein the housing-base is provided with a filter-tube coupling portion (151) and a plurality of air inlet holes (14), and the housing-body is provided with a fan (3); a casing having a mask or smoke hood (7 in Fig. 9) and a conduit (151), wherein the mask (7) is detachably coupled with the fan (3) receiving slot; and an air filter (21) disposed within the housing (11).  
Wu et al disclose that the housing (11) separates the fan (3) receiving slot from the smoke hood/mask (7), the smoke hood/mask (7) that is placed out of the housing (11) and is not detachably coupled/touched with the fan (3) receiving slot that is located in the housing (11).  
The Examiner newly introduces Greenough et al (4,350,507) as the secondary reference in combination with Wu et al under the 103 rejection of the claims to show:
Greenough et al disclose a respiratory mask apparatus (Figs. 2 & 3) wherein the fan (14 in Fig. 2) and the air filter (15) are disposed in a shell (11 in Fig. 2) jointly formed of the housing (23 in Fig. 3) and the casing (22 in Fig. 3), and the fan (21 in Fig. 3) with the filter (20 in Fig. 3) being detachably coupled/touched with the receiving slot that is located in the housing (23) (see the “hump” located within the inner surface of the housing (23 in Fig. 3) to facilitate engagement of the fan (21)/filter (20) unit onto the inner surface of housing (23 in Fig. 3).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fan/filter unit of Wu et al to be disposed in a shell jointly formed of the housing and the casing and be detachably coupled with the receiving slot of the housing as taught by Greenough et al since it is well-known in the art in order to provide an improve respirable mask operable at higher air flow rates while improving the filtering efficiency.
14.	Applicant’s arguments with respect to claims 1-10 have been thoroughly considered but are moot in view of the new rejections, as discussed above.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 15, 2022